Order denying defendant’s motions addressed to the amended complaint for, first, an order requiring plaintiff separately to state and number causes of action; second, for an order directing plaintiff io make the complaint more definite and certain; and third, directing plaintiff to serve an amended complaint in the name of the plaintiff, formerly an infant and now of full age, modified on the law by striking from the first decretal paragraph the words “ denied in all respects ” and substituting therefor the words “denied as to the first two motions and granted as to the third motion”; and by striking out the second decretal paragraph and substituting therefor the following paragraph: “ Ordered that plaintiff within ten days serve a second amended complaint in her own name, omitting therefrom refer*772ence to the appointment of a guardian ad litem”. As so modified, the order is affirmed, without costs. In our opinion the amended complaint states but one cause of action and is neither indefinite, uncertain nor obscure. If the complaint is to be verified, the defendant is entitled to' have the verification by the plaintiff, now of age. (Rules Civ. Prac., rule 99.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.